Jadeada Garlipp et al.
                                                            3:18-CV-06917-JSC




Robert Bennett, Bernie Mendia, and Does
1-10


INSTRUCTIONS:                                  one



       Consent to Magistrate Judge Jurisdiction

                                                                            consent




       OR

       Decline Magistrate Judge Jurisdiction

                                                                  decline




        12/13/18                                     Erik Bauman

                                                     Plaintiffs



                                                                        Signature
